 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA LYNN SMITH and GLENN                     No. 2:18-cv-00473 JAM AC (PS)
      FORD DEARY, II,
12
                         Plaintiffs,
13                                                      FINDINGS AND RECOMMENDATIONS
             v.
14
      WESTWOOD VISTAS, et al.,
15
                         Defendants.
16

17

18          Plaintiffs are proceeding in this action pro se and in forma pauperis. The action was

19   referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On

20   November 30, 2018, the court screened the complaint, found it inadequate to be served, and

21   ordered plaintiffs to file an amended complaint within 30 days. ECF No. 8. Plaintiffs moved for

22   and were granted an extension of time, and were instructed to file their amended complaint no

23   later than March 11, 2019. ECF Nos. 9, 10. Plaintiffs were cautioned that failure to do so could

24   lead to a recommendation that the action be dismissed. Plaintiffs did not file an amended

25   complaint, and the court issued an order to show cause within 14 days why the case should not be

26   dismissed for failure to prosecute on March 13, 2019. ECF No. 11. Plaintiffs have not responded

27   to the court’s order nor taken any action to prosecute this case.

28          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
                                                        1
 1   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 2   Civ. P. 41(b); Local Rule 110.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 5   (21) days after being served with these findings and recommendations, plaintiffs may file written
 6   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 7   Findings and Recommendations.” Local Rule 304(d). Plaintiffs are advised that failure to file
 8   objections within the specified time may waive the right to appeal the District Court’s order.
 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: March 29, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
